          Case 1:13-cr-00817-RJS Document 69 Filed 04/01/21 Page 1 of 1




                                                                            April 1, 2021
                                                      Defense counsel's motion is granted.    On consent of the
                                                      parties, IT IS HEREBY ORDERED THAT the pretrial conference
BY ELECTRONIC COURT FILING                            previously scheduled for April 6, 2021 will instead take
                                                      place on April 13, 2021 at 2:00 p.m. via the CourtCall
Honorable Richard J. Sullivan                         videoconference platform. The Court will email the parties
United States Circuit Judge, Sitting by Designation   directly with instructions for accessing the CourtCall
United States District Court                          proceeding.    A separate order will follow containing
                                                      instructions for members of the public to monitor the
Southern District of New York                         proceedings.   IT IS FURTHER ORDERED THAT pursuant to 18
40 Foley Square                                       U.S.C. 3161(h)(7)(A), the time between this date and April
                                                      13, 2021 is excluded; the Court finds that the parties’
New York, NY 10007                                    need to produce and review additional discovery and engage
                                                      in plea discussions outweighs the interests of the public
                                                      and the defendant in a speedy trial.
                       Re: U.S. v. Francisco Lora
                       Case No. 13 Cr. 817 (RJS)      SO ORDERED.
                                                      Dated: April 1, 2021         ___________________
                                                             New York, New York    Richard J. Sullivan
Dear Judge Sullivan:                                                               United States Circuit Judge
                                                                                   Sitting by Designation

       Counsel writes to advise the Court that the Defendant wishes to appear remotely at the
next scheduled pretrial conference. The Defendant appeared remotely at the initial appearance
before Magistrate Judge Kevin Nathaniel Fox on March 23, 2021 and consented to appear
remotely after consultation with undersigned counsel.

       Counsel hereby request that the pretrial conference currently scheduled for April 6, 2021
be adjourned to April 13, 2021 in the morning to permit the Defendant to appear remotely from
the Essex County Correctional Facility. The parties had previously proposed April 13, 2021 as an
available date for the conference.

        Counsel consents to an exclusion of time under the Speedy Trial Act until April 13,2021.
See 18 U.S.C. Section 3161(h)(7). The ends of justice served by the continuance outweigh the
best intests of the public and the Defendant in a speedy trial because the delay will permit the
Government to produce discovery, the Defense to review discovery, and the parties to engage in
discussions about a pretrial resolution in this matter.

                                                                     Respectfully submitted,


                                                                     Luis O. Diaz, Esq.

Cc: Andrew Rohrbach, Assistant U.S. Attorney (Via ECF)
